DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is CON of 15/900,575 filing date 02/20/2018, which has PRO 62/556,243 filing date 09/08/2017.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021, 05/25/2021 and 02/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 2/17/2021 are accepted to by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki (US 2017/0184764) view of Allore (CN 104010458 A), and further in view of Perilloux (US 4,793,669).
Regarding claim 1, Matsuyuki teaches an electronic device (refer to US 20170184764, Fig. 1, device 10 [0023]) having a front and a rear (Fig. 2, shows device 10 having an interior and having opposing front and rear faces), comprising: 
a display facing the front (display 14, [0023], Fig. 2 shows facing the front); 
a glass member at the rear (Fig. 2 shows glass substrate 12 and 30 at the rear and front; “Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass”, [0023], “layer 30 may be formed from a transparent material such as glass”, [0030]; and 
a coating across the glass member (Fig. 3 and 5, coating is layers 36 and 38, [0031], across the transparent substrate),
wherein the coating comprises a thin-film interference (Fig. 3, coating 36 and 38, comprises a layer of ink [“layer 36 may be, for example, a layer of black ink”, [0031], and Fig. 3 shows the thin-film interference filter 38; “coating 38 is shown in FIG. 5. As shown in FIG. 5, “coating 38 … may include layers such as … and infrared light transmitting filter layer 64”, [0037]).
Matsuyuki teaches a coating 38 which is a thin-film interference filter on the surface of the glass (Fig. 2; “coating 38 may be formed on … cover layer 30 and may include layers such as antireflection and spectral tuning layer 60, visible absorption layer 62, and visible light blocking and infrared light transmitting filter layer 64”, [0037]); for suppressing reflections, [0030], a glass member 30/12 at the front and rear to cover the display device, [Fig. 2]. 
Matsuyuki doesn’t explicitly teach the glass member at the rear is a transparent member and the filter that forms a partially reflective mirror, and the partially reflective mirror has a reflectivity that is neutral in color
Matsuyuki and Allore are related as electronic display devices.
Allore teaches electronic device (“Electronic device having display”, Fig. 1; [0009] and Fig. 18, “lens housing and display laminate including a display with integrated touch screen sensor”, [0028]) having a front and a rear (see Fig. 1, 18 and 19), comprising: a display facing the front (“a display window 104” facing the front; Fig. 1, [0068]); a transparent member at the rear (“reference to FIGS. 13-14, the display module 1200 includes a rear glass (glass for the display, as defined herein, can also include other types of transparent material, such as plastic, etc. of sufficient strength and durability) 1205”; [0087]); a thin-film coating (oleophobic coating 523 on the surface. This surface can be a nano coating”, [0081]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Matsuyuki to include a transparent member at the rear; and a coating across the transparent member, wherein the coating comprises a thin-film for the predictable result of controlling visible and infrared lights and required and resisting as taught by Matsuyuki in [0037]; using same transparent material in front and rear to save cost, and controlling deposition of oils on the transparent material surface, as taught by Allore in [0081].
Matsuyuki in view of Allore doesn’t explicitly teach the thin-film interference filter that forms a partially reflective mirror, and the partially reflective mirror has a reflectivity that is neutral in color.
Matsuyuki and Perilloux are related as optical coatings.
Perilloux teaches the thin-film interference filter that forms a partially reflective mirror, and the partially reflective mirror has a reflectivity that is neutral in color (“optical filters that reflect light in one or more selected wavelength segments of the visible spectrum, but transmit visible wavelengths with neutral color balance”, [field of invention]; “The partial reflection represented by the one or more rippled regions is sufficient to give the filter a desired aesthetic color, such as violet, orange, or blue.  Since not all the light in each rippled segment is reflected, the transmitted light will have a neutral color balance”, Col. 3, lines 5-10). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Matsuyuki in view of Allore to include the thin-film interference filter that forms a partially reflective mirror, and the partially reflective mirror has a reflectivity that is neutral in color as taught by Perilloux for the predictable result of reflecting light in one or more selected wavelength segments and  transmitting neutral color balanced light, as taught by Perilloux in field of invention.
Regarding claim 11, the electronic device according to claim 1 is rejected (see above). Matsuyuki in view of Allore and Perilloux teaches the electronic device according to claim 1.
Matsuyuki further teaches the transparent member is a planar glass member (Fig. 2 shows glass substrate 12 and 30 at the rear and front; “Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass”, [0023], “layer 30 may be formed from a transparent material such as glass”, [0030]).
Regarding claim 12, the electronic device according to claim 11 is rejected (see above). Matsuyuki in view of Allore and Perilloux teaches the electronic device according to claim 11.
Matsuyuki further teaches the planar glass member has a first face that faces an exterior of the electronic device and an opposing second face (see Fig. 2, cover 30). Modified device of Matsuyuki in view of Allore teaches the coating is formed on the second face (see claim 1 of instant application). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Matsuyuki to include a coating formed on the second face for the predictable result of controlling deposition of oils on the transparent material surface, as taught by Allore in [0081].

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki in view of Allore and Perilloux as applied to claim 1, and further in view of Banerjee et al. (US 9,810,824).
Regarding claim 2, the electronic device according to claim 1 is rejected (see above). Matsuyuki in view of Allore and Perilloux teaches the electronic device according to claim 1.
Matsuyuki in view of Allore and Perilloux doesn’t explicitly teach the electronic device defined in claim 1, wherein the thin-film interference filter is configured to exhibit color coordinate values a and b in Lab color space that are each less than 5 in magnitude.
Matsuyuki and Banerjee are related as electronic device thin-layer structures.
Banerjee teaches “multilayer thin film illustrated in FIGS. 1A-1C are performed as a function of different thicknesses for the dielectric layer, the semiconductor absorber layer and dielectric absorber layer. The results of the simulations are plotted on a Lab color space, also known as an a*b* color map, shown in FIG. 2. Each data point shown in FIG. 2 provides a chroma and a hue for particular thickness of the dielectric layer for the multilayer thin film depicted in FIG. 1A, the semiconductor absorber layer for the multilayer thin film depicted in FIG. 1B or the dielectric absorber layer for the multilayer thin film depicted in FIG. 1C. Chroma can be defined as C= [square root over (a*2+b*2)] and hue can be defined as tan-1(a*/b*). The hue can also be referred to as the angle relative to the positive a*-axis of a given data point. A hue value provides a measure of the color displayed by an object, e.g. red, green, blue, etc., and a chroma value provides a measure of the color's "brightness." As shown in FIG. 2, the multilayer thin film illustrated in FIG. 1A provides low chroma compared to the multilayer thin films illustrated in FIGS. 1B-1C. Accordingly, FIGS. 1A-1C and 2 demonstrate that an absorber layer, e.g. a semiconductor layer or a dielectric absorber layer, is preferred over a dielectric layer as a first layer extending over a reflector layer when colors with high chroma are desired” [col. 3, line 60 – col. 4, line 24], “. FIGS. 3A-3C correspond to desired hue values between 10 and 30 degrees on the Lab color space. FIGS. 3A-3C illustrate that higher chroma values within the hue range between 10-30 degrees are achieved for multilayer thin films a semiconductor absorber layer or a dielectric absorber layer extending across a reflector layer”, [col. 4, line 35-39]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Matsuyuki in view of Allore and Perilloux to include the thin-film interference filter is configured to exhibit color coordinate values a and b in Lab color space as taught by Banerjee for the predictable result of including interference thin films for displaying high chroma red structural colors in an omnidirectional manner as taught by Banerjee in paragraph “Technical Field”.
Banerjee discloses Lab color space, also known as an a*b* color map, shown in FIG. 2. Each data point shown in FIG. 2 provides a chroma and a hue for particular thickness of the dielectric layer for the multilayer thin film depicted in FIG. 1A, A hue value provides a measure of the color displayed by an object, e.g. red, green, blue, etc., and a chroma value provides a measure of the color's "brightness." As shown in FIG. 2, and FIGS. 3A-3C correspond to desired hue values between 10 and 30 degrees, but doesn’t explicitly teach color space that are each less than 5 in magnitude.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have color space that are each less than 5 in magnitude, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). One of ordinary skill in the art would have been motivated to have color space that are each less than 5 in magnitude for better color display by an object, e.g. red, green, blue, etc., and a chroma value to provides a better color "brightness" as Banerjee disclosed in col. 3, line 60 – col. 4, line 24.
Regarding claim 3, the electronic device according to claim 2 is rejected (see above). Matsuyuki in view of Allore, Perilloux and Banerjee teaches the electronic device according to claim 2.
Matsuyuki teaches the coating further comprises an ink layer with a non-neutral color, wherein the thin-film interference filter is interposed between the transparent member and the thin-film interference filter (“The opaque masking layer may be formed from a polymer with light absorbing particles. The opaque masking layer may be, for example, a layer of black ink or an opaque layer of another color”, [0019], “opaque masking layer may have any suitable color”, [0027]; coating 38 has configuration P1.  In this configuration, layer 60 has three dielectric layers: two layers of silicon nitride and an interposed layer of silicon oxide, [0043]; see Fig. 3, ink 36 adheres to the silicon oxide layer 38).
Regarding claim 4, the electronic device according to claim 1 is rejected (see above). Matsuyuki in view of Allore and Perilloux teaches the electronic device according to claim 1.
Matsuyuki in view of Allore and Perilloux doesn’t explicitly teach the electronic device defined in claim 1 wherein the thin-film interference filter exhibits color coordinate value changes ∆a and ∆b in Lab color space over ranges of incident light angles relative to the thin-film interference filter, and wherein a maximum color coordinate value change in a and b coordinates in Lab color space across all incident light angles between 00 to 600 is less than 2 in magnitude.
Matsuyuki and Banerjee are related as electronic device thin-layer structures.
Banerjee teaches “multilayer thin film illustrated in FIGS. 1A-1C are performed as a function of different thicknesses for the dielectric layer, the semiconductor absorber layer and dielectric absorber layer. The results of the simulations are plotted on a Lab color space, also known as an a*b* color map, shown in FIG. 2. Each data point shown in FIG. 2 provides a chroma and a hue for particular thickness of the dielectric layer for the multilayer thin film depicted in FIG. 1A, the semiconductor absorber layer for the multilayer thin film depicted in FIG. 1B or the dielectric absorber layer for the multilayer thin film depicted in FIG. 1C. Chroma can be defined as C= [square root over (a*2+b*2)] and hue can be defined as tan.sup.-1(a*/b*). The hue can also be referred to as the angle relative to the positive a*-axis of a given data point. A hue value provides a measure of the color displayed by an object, e.g. red, green, blue, etc., and a chroma value provides a measure of the color's "brightness." As shown in FIG. 2, the multilayer thin film illustrated in FIG. 1A provides low chroma compared to the multilayer thin films illustrated in FIGS. 1B-1C. Accordingly, FIGS. 1A-1C and 2 demonstrate that an absorber layer, e.g. a semiconductor layer or a dielectric absorber layer, is preferred over a dielectric layer as a first layer extending over a reflector layer when colors with high chroma are desired” [col. 3, line 60 – col. 4, line 24], “.FIGS. 3A-3C correspond to desired hue values between 10 and 30 degrees on the Lab color space. FIGS. 3A-3C illustrate that higher chroma values within the hue range between 10-30 degrees are achieved for multilayer thin films a semiconductor absorber layer or a dielectric absorber layer extending across a reflector layer”, [col. 4, line 35-39]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Matsuyuki in view of Allore and Perilloux to include the thin-film interference filter is configured to exhibit color coordinate values a and b in Lab color space as taught by Banerjee for the predictable result of including interference thin films for displaying high chroma red structural colors in an omnidirectional manner as taught by Banerjee in paragraph “Technical Field”.
Banerjee discloses Lab color space, also known as an a*b* color map, shown in FIG. 2, Each data point shown in FIG. 2 provides a chroma and a hue for particular thickness of the dielectric layer for the multilayer thin film depicted in FIG. 1A, A hue value provides a measure of the color displayed by an object, e.g. red, green, blue, etc., and a chroma value provides a measure of the color's "brightness." As shown in FIG. 2, and FIGS. 3A-3C correspond to desired hue values between 10 and 30 degrees, but doesn’t explicitly teach color space that are each less than 2 in magnitude over a range of incident light angles relative to the thin-film interference filter of 00 to 600.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have color space that are each less than 2 in magnitude over a range of incident light angles relative to the thin-film interference filter of 00 to 600, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). One of ordinary skill in the art would have been motivated to have color space that are each less than 2 in magnitude over a range of incident light angles relative to the thin-film interference filter of 00 to 600 for better color display by an object, e.g. red, green, blue, etc., and a chroma value to provides a better color "brightness" as Banerjee disclosed in col. 3, line 60 – col. 4, line 24.
Regarding claim 5, the electronic device according to claim 4 is rejected (see above). Matsuyuki in view of Allore and Perilloux and Banerjee teaches the electronic device according to claim 4. 
Matsuyuki further teaches the electronic device defined in claim 4 wherein the thin-film interference filter comprises 2-6 inorganic dielectric layers (see Fig. 5, 3 layers).
Regarding claim 6, the electronic device according to claim 5 is rejected (see above). Matsuyuki in view of Allore and Perilloux and Banerjee teaches the electronic device according to claim 5. 
Matsuyuki further teaches the electronic device defined in claim 5 wherein the plurality of inorganic dielectric layers includes at least one silicon dioxide layer (“dielectric layer can be made from titanium oxide, magnesium fluoride, zinc sulfide, hafnium oxide, tantalum oxide, silicon oxide, or combinations thereof”, [0010])
Regarding claim 7, the electronic device according to claim 6 is rejected (see above). Matsuyuki in view of Allore and Perilloux and Banerjee teaches the electronic device according to claim 6. 
Matsuyuki further teaches the electronic device defined in claim 6 wherein the ink layer adheres to the silicon dioxide layer (Fig. 7 shows layer 60 adheres to the silicon dioxide).
Regarding claim 8, the electronic device according to claim 1 is rejected (see above). Matsuyuki in view of Allore and Perilloux teaches the electronic device according to claim 1.
Matsuyuki in view of Allore and Perilloux doesn’t explicitly teach the electronic device defined in claim 1 wherein the thin-film filter comprises a niobium oxide layer.
Matsuyuki and Banerjee are related as electronic device thin-layer structures.
Banerjee teaches the electronic device wherein the thin-film filter comprises a dielectric layer, which may be a niobium oxide layer (“The dielectric absorber layer is made from at least one of an oxide … niobium oxide”, [0029] and Fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Matsuyuki in view of Allore and Perilloux to include dielectric layer, which may be a niobium oxide layer as taught by Banerjee for the predictable result of obtaining desired color properties as Banerjee teaches in background of the invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki in view of Allore and Perilloux as applied to claim 1, and further in view of Kahen (US 6,928,095).
Regarding claim 9, the electronic device according to claim 1 is rejected (see above). Matsuyuki in view of Allore and Perilloux teaches the electronic device according to claim 1.
Matsuyuki teaches thin-film filter (“a thin-film filter formed from a stack of inorganic dielectric layers”, [0008]).
Matsuyuki in view of Allore and Perilloux doesn’t explicitly teach the thin-film filter comprises a polymer substrate and a stack of multiple dielectric layers of alternating refractive index on the polymer substrate.
Matsuyuki and Kahen are related as electronic device thin-layer structures. 
Kahen teaches the thin-film filter comprises a polymer substrate and a stack of multiple dielectric layers of alternating refractive index on the polymer substrate (“110 can be transparent glass or plastic” and “substrate 110 is deposited a bottom dielectric stack 120 which is composed of alternating high and low refractive index dielectric materials”, [col. 4, lines 65- col. 5, line 5], Fig. 1, substrate 110, dielectric stack 120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate deposited a bottom dielectric stack which is composed of alternating high and low refractive index dielectric materials. One ordinary skill in art would have been motivated to use a substrate deposited a bottom dielectric stack which is composed of alternating high and low refractive index dielectric materials to improve the power conversion efficiency of the device as Kahen mentioned in summary of invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki in view of Allore and Perilloux as applied to claim 1, and further in view of Shedletsky (US 2012/0170284).
Regarding claim 10, the electronic device according to claim 1 is rejected (see above). Matsuyuki in view of Allore and Perilloux teaches the electronic device according to claim 1.
Matsuyuki further teaches thin-film filter comprises a stack of multiple dielectric layers (“a thin-film filter formed from a stack of inorganic dielectric layers”, [0008]).
Matsuyuki in view of Allore and Perilloux doesn’t explicitly teach the electronic device defined in claim 1 wherein the thin-film filter comprises a stack of multiple dielectric layers attached to the substrate with a layer of adhesive.
Matsuyuki and Shedletsky are related as display device. 
Shedletsky teaches the thin-film filter comprises a stack of multiple dielectric layers attached to the substrate with a layer of adhesive (“FIG. 12, filter 120 may be attached to cover layer 14A in opening 22 using adhesive 118”, [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate with a layer of adhesive. One of ordinary skill in the art would have been motivated to use substrate with adhesive layer to securely attach the dielectric layer to the cover layer.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki in view of Allore and Perilloux as applied to claim 1, and further in view of Guo et al. (US 8,547,504).
Regarding claim 13, the electronic device according to claim 1 is rejected (see above). Matsuyuki in view of Allore and Perilloux teaches the electronic device according to claim 1.
Matsuyuki in view of Allore and Perilloux doesn’t explicitly teach the electronic device further comprising a clear polymer buffer layer between the thin-film interference filter and the transparent glass substrate.
Matsuyuki and Guo are related to display device. Guo teaches a clear polymer buffer layer (“polymer layers comprise a buffer layer 402 of poly (3,4-ethylenedioxythiophene)” , col. 18, lines 64-65) between the thin-film interference filter (“a filtering device for generating three distinct filtered outputs … bulk heterojunction (BHJ) active layers 410 of three thicknesses (90 nm, 65 nm and 50 nm) are formed to control the TE polarized light to generate CMY colors ..”, col. 19, lines 42-49) and the transparent glass substrate (“a transparent substrate 404 comprising glass”  col. 19, lines 3-4, Fig. 6C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use buffer layer. One ordinary skill in art would have been motivated to use a buffer layer for the safety of the adjacent layers.

Claims 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki (US 2017/0184764) view of Allore (CN 104010458 A) and further in view Banerjee et al. (US 9,810,824).
Regarding claim 14, Matsuyuki teaches an electronic device (refer to US 20170184764, Fig. 1, device 10 [0023]) having an interior and having opposing front and a rear face (Fig. 2, shows device 10 having an interior and having opposing front and rear faces), comprising: 
a housing having a rear housing wall forming the rear face, wherein the rear housing wall comprises a glass substrate (“Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass”, [0023]) and a coating across the transparent substrate that faces the interior that faces the interior (Fig. 3 and 5, coating is layers 36 and 38, [0031], across the transparent substrate), wherein the coating comprises a thin-film interference filter (Fig. 3, coating 36 and 38, comprises a layer of ink [“layer 36 may be, for example, a layer of black ink”, [0031], and Fig. 3 shows the thin-film interference filter 38; “coating 38 is shown in FIG. 5. As shown in FIG. 5, “coating 38 … may include layers such as … and infrared light transmitting filter layer 64”, [0037]).
Matsuyuki teaches a coating 38 which is a thin-film interference filter on the surface of the glass (Fig. 2; “coating 38 may be formed on … cover layer 30 and may include layers such as antireflection and spectral tuning layer 60, visible absorption layer 62, and visible light blocking and infrared light transmitting filter layer 64”, [0037]); for suppressing reflections, [0030], a glass member 30/12 at the front and rear to cover the display device, [Fig. 2].
Matsuyuki doesn’t explicitly teach the rear housing wall comprises a transparent substrate and a coating across the transparent substrate that faces the interior that faces the interior and the thin-film interference filter that exhibits color coordinate value changes ∆a and ∆b in Lab color space over ranges of incident light angles relative to the stack of multiple inorganic dielectric layers, and a maximum color coordinate value change in a and b coordinates in Lab color space across all incident light angles between 00 to 600 is less than 5 in magnitude.
Matsuyuki and Allore are related as electronic display devices.
Allore teaches electronic device the rear housing wall comprises a transparent substrate and a coating across the transparent substrate that faces the interior that faces the interior (“Electronic device having display”, Fig. 1; [0009] and Fig. 18, “lens housing and display laminate including a display with integrated touch screen sensor”, [0028]) having a front and a rear (see Fig. 1, 18 and 19), comprising: a display facing the front (“a display window 104” facing the front; Fig. 1, [0068]); a transparent member at the rear (“reference to FIGS. 13-14, the display module 1200 includes a rear glass (glass for the display, as defined herein, can also include other types of transparent material, such as plastic, etc. of sufficient strength and durability) 1205”; [0087]); a thin-film coating (oleophobic coating 523 on the surface. This surface can be a nano coating”, [0081]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Matsuyuki to include a transparent member at the rear; and a coating across the transparent member, wherein the coating comprises a thin-film for the predictable result of controlling visible and infrared lights and required and resisting as taught by Matsuyuki in [0037]; using same transparent material in front and rear to save cost, and controlling deposition of oils on the transparent material surface, as taught by Allore in [0081].
Matsuyuki in view of Allore doesn’t explicitly teach the thin-film interference filter that exhibits color coordinate value changes ∆a and ∆b in Lab color space over ranges of incident light angles relative to the stack of multiple inorganic dielectric layers, and a maximum color coordinate value change in a and b coordinates in Lab color space across all incident light angles between 00 to 600 is less than 5 in magnitude.
Matsuyuki and Banerjee are related as electronic device thin-layer structures.
Banerjee teaches thin-film interference filter that exhibits color coordinate value changes ∆a and ∆b in Lab color space over ranges of incident light angles relative to the stack of multiple inorganic dielectric layers, and a maximum color coordinate value change in a and b coordinates in Lab color space across all incident light angles between 00 to 600 is less than 5 in magnitude (“multilayer thin film illustrated in FIGS. 1A-1C are performed as a function of different thicknesses for the dielectric layer, the semiconductor absorber layer and dielectric absorber layer. The results of the simulations are plotted on a Lab color space, also known as an a*b* color map, shown in FIG. 2. Each data point shown in FIG. 2 provides a chroma and a hue for particular thickness of the dielectric layer for the multilayer thin film depicted in FIG. 1A, the semiconductor absorber layer for the multilayer thin film depicted in FIG. 1B or the dielectric absorber layer for the multilayer thin film depicted in FIG. 1C. Chroma can be defined as C= [square root over (a*2+b*2)] and hue can be defined as tan.sup.-1(a*/b*). The hue can also be referred to as the angle relative to the positive a*-axis of a given data point. A hue value provides a measure of the color displayed by an object, e.g. red, green, blue, etc., and a chroma value provides a measure of the color's "brightness." As shown in FIG. 2, the multilayer thin film illustrated in FIG. 1A provides low chroma compared to the multilayer thin films illustrated in FIGS. 1B-1C. Accordingly, FIGS. 1A-1C and 2 demonstrate that an absorber layer, e.g. a semiconductor layer or a dielectric absorber layer, is preferred over a dielectric layer as a first layer extending over a reflector layer when colors with high chroma are desired” [col. 3, line 60 – col. 4, line 24], “.FIGS. 3A-3C correspond to desired hue values between 10 and 30 degrees on the Lab color space. FIGS. 3A-3C illustrate that higher chroma values within the hue range between 10-30 degrees are achieved for multilayer thin films a semiconductor absorber layer or a dielectric absorber layer extending across a reflector layer”, [col. 4, line 35-39]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Matsuyuki in view of Allore to include the thin-film interference filter is configured to exhibit color coordinate values a and b in Lab color space as taught by Banerjee for the predictable result of including interference thin films for displaying high chroma red structural colors in an omnidirectional manner as taught by Banerjee in paragraph “Technical Field”.
Banerjee discloses Lab color space, also known as an a*b* color map, shown in FIG. 2, Each data point shown in FIG. 2 provides a chroma and a hue for particular thickness of the dielectric layer for the multilayer thin film depicted in FIG. 1A, A hue value provides a measure of the color displayed by an object, e.g. red, green, blue, etc., and a chroma value provides a measure of the color's "brightness." As shown in FIG. 2, and FIGS. 3A-3C correspond to desired hue values between 10 and 30 degrees, but doesn’t explicitly teach color coordinate value change in a and b coordinates in Lab color space across all incident light angles between 00 to 600 is less than 5 in magnitude.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have color space across all incident light angles between 00 to 600 is less than 5 in magnitude, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). One of ordinary skill in the art would have been motivated to have color space across all incident light angles between 00 to 600 is less than 5 in magnitude for better color display by an object, e.g. red, green, blue, etc., and a chroma value to provides a better color "brightness" as Banerjee disclosed in col. 3, line 60 – col. 4, line 24.
Regarding claim 15, the electronic device according to claim 14 is rejected (see above). 
Matsuyuki in view of Allore and Banerjee teaches the electronic device according to claim 14. 
Matsuyuki further teaches the electronic device defined in claim 14 wherein the thin-film interference filter comprises multiple inorganic dielectric layers (see Fig. 5, 3 layers).
Regarding claim 16, the electronic device according to claim 15 is rejected (see above). 
Matsuyuki in view of Allore and Banerjee teaches the electronic device according to claim 15. 
Matsuyuki further teaches the electronic device defined in claim 15 wherein the multiple inorganic dielectric layers include at least one silicon oxide layer, the coating further comprising a layer of ink that adheres to the silicon oxide layer (Matsuyuki further teaches coating 38 has configuration P1.  In this configuration, layer 60 has three dielectric layers: two layers of silicon nitride and an interposed layer of silicon oxide [0043]; see Fig. 3, ink 36 adheres to the silicon oxide layer 38).
Regarding claim 17, the electronic device according to claim 16 is rejected (see above). 
Matsuyuki in view of Allore and Banerjee teaches the electronic device according to claim 16. 
Matsuyuki further teaches electronic device defined in claim 16 wherein there are fewer than 7 of the inorganic dielectric layers between the layer of ink and the transparent substrate (layer 60 has three dielectric layers: two layers of silicon nitride and an interposed layer of silicon oxide, [0043]; see Fig. 3, ink 36 adheres to the silicon oxide layer 38).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki (US 2017/0184764) in view of Amin et al. (US 2015/0322270).
Regarding claim 18, Matsuyuki teaches an electronic device (refer to US 20170184764, Fig. 1, device 10 [0023]) having an interior and an exterior (Fig. 2, shows device 10 having an interior and an exterior), comprising: a glass layer having a surface (“layer 30 may be formed from a transparent material such as glass” [0030]) that faces the interior (see Fig. 2, 30 faces interior); and a coating layer across the surface of the glass layer (Fig. 3 and 5, coating is interpreted combination of layers 36 and 38, [0031], on the glass substrate 30), wherein the coating layer includes a thin-film interference filter formed from a stack of dielectric layers (coating 38 has configuration P1.  In this configuration, layer 60 has three dielectric layers: two layers of silicon nitride and an interposed layer of silicon oxide [0043]; see Fig. 3, ink 36 adheres to the silicon oxide layer 38). 
Matsuyuki doesn’t explicitly teach wherein the stack of dielectric layers exhibits color coordinate value changes ∆a and ∆b in Lab color space over ranges of incident light angles relative to the stack of dielectric layers, a maximum color coordinate value change between incident light angles of 00 to 600 is less than 5 in magnitude.
Matsuyuki and Amin are related to electronic device layer structures.
Amin teaches the stack of dielectric layers exhibits color coordinate value changes ∆a and ∆b in Lab color space over ranges of incident light angles relative to the stack of dielectric layers, a maximum color coordinate value change between incident light angles of 00 to 600 is less than 5 in magnitude (“the article may exhibit a b* value in transmittance in the range from about -2 to about 2, from about -1 to about 2, from about -0.5 to about 2, from about 0 to about 2, from about 0 to about 1, from about -2 to about 0.5, from about -2 to about 1, from about -1 to about 1, or from about 0 to about 0.5, in the CIE L*, a*, b* colorimetry system at all incidence illumination angles in the range from about 0 to about 60 degrees” [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have color space that are each less than 5 in the CIE L*, a*, b* colorimetry system at all incidence illumination angles in the range from about 0 to about 60 degrees. One of ordinary skill in the art would have been motivated to have color space that are each less than 2 in the CIE L*, a*, b* colorimetry system at all incidence illumination angles in the range from about 0 to about 60 degrees to have an abrasion resistant and to have improved optical performance, as Amin teaches in [0006].

Claims 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki (US 2017/0184764) in view of Amin et al. (US 2015/0322270) and further in view of Schilling et al.  (US 2015/0192897).
Regarding claim 19, the electronic device according to claim 18 is rejected (see above). 
Matsuyuki in view Amin teaches the electronic device defined in claim 18.
Matsuyuki further teaches the stack of dielectric layers (coating 38 has configuration P1.  In this configuration, layer 60 has three dielectric layers, [0043]).
Amin further teaches color in reflection for all incident light angles between 00 and 600 ((“the article may exhibit a b* value in transmittance in the range from about -2 to about 2, from about -1 to about 2, from about -0.5 to about 2, from about 0 to about 2, from about 0 to about 1, from about -2 to about 0.5, from about -2 to about 1, from about -1 to about 1, or from about 0 to about 0.5, in the CIE L*, a*, b* colorimetry system at all incidence illumination angles in the range from about 0 to about 60 degrees” [0087]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have color space that are each less than 2 in the CIE L*, a*, b* colorimetry system at all incidence illumination angles in the range from about 00 to about 600 degrees. One of ordinary skill in the art would have been motivated to have color space that are each less than 2 in the CIE L*, a*, b* colorimetry system at all incidence illumination angles in the range from about 00 to about 60 degrees to have abrasion resistant and have improved optical performance, as Amin teaches in [0006].
Matsuyuki in view of Amin doesn’t explicitly teach the dielectric layers exhibits a neutral color in reflection for all incident light.
Matsuyuki and Schilling are related as optical layer producing optical effect in incident light and/or with light passing through.
Schilling teaches teach the dielectric layers exhibits a neutral color in reflection for all incident light (“all materials of the layers 23, 24 and 25 are transparent in a color neutral manner or reflective in a color neutral manner”, [0210]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use materials of the layers transparent in a color neutral manner or reflective in a color neutral manner for having the scattered light the complementary color impression, as Schilling teaches in [0210]. 
Regarding claim 20, the electronic device according to claim 19 is rejected (see above). 
Matsuyuki teaches in view of Amin and Schilling teaches the electronic device according to claim 19.
Matsuyuki further teaches the electronic device wherein the glass layer is selected from the group consisting of: a display cover layer and an electronic device housing wall (“cover layer 30 may be formed from a transparent material such as glass”, [0030]; “Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass”, [0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872